DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 3/22/2021 filling of Application 15/988,247.
Claims 1, 3, 7-9, 11, 15, and 20 were previously examined in the action mailed on 12/22/2020.
Claims 1, 8, 15 have been amended.  Claims 1, 3, 7-9, 11, 15, and 20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 3/22/2021regarding the rejections under 35 U.S.C. 101 have been fully considered and are not persuasive.  
The arguments that are directed to the prior art have been fully considered but are not persuasive as the argument does not apply to the new grounds of rejection that was necessitated by amendment.

The Applicant argues “The Office Action's allegations of patent ineligibility appear to be predicated on subjective analysis and conclusory statements. The Office Action alleges, for example, that various steps recited in the instant claims can be performed mentally. Applicant notes that there is no legal requirement that, in order for a claim to be patent eligible, the features recited in the claim must be such that they cannot be performed by a human. It would clearly be impractical for a human to process multiple datasets and calculate time based crime patterns, in the manner set for in the instant claims, with a realistic expectation of succeeding within an amount of time to provide recommendations involving staffing schedules. The amount of time required for a human to perform all of the features recited in the claims would substantially negate any achievable benefits.”
The Examiner respectfully disagrees.  Processing crime information into a plurality of time series datasets; calculating a first time based crime pattern based on a first time series dataset; based on the plurality of time series datasets, generating clustering information that groups a target geographical region with a first set of the substantially non-overlapping geographical regions; augmenting the first time 

When construed as a whole, it should be readily apparent that the features of independent claim 1, for example, define a practical application under prong 2 of the revised Step 2A outlined in the 2019 Guidance. The features of independent claim 1 result in a practical application which advantageously facilitates unbiased selection of a recommended operational allocation to be used in the target geographical region, using clustering information based on statistical differences among respective time series datasets associated with the target geographical regions and each of the first set of substantially non-overlapping geographical regions. The features of claim 8 also objectively generate an operational recommendation for at least one of the geographical regions. The features of Applicant's claims improve on current systems by eliminating the inherent subjective and biased aspects of assigning resources, especially personnel resources, to the target geographical regions when such resources are allocated by a human. 
The Examiner respectfully disagrees. The features argued by the Applicant are part of the abstract idea, and thus cannot be indicative of integration into a practical application. For example, the features argued by the Applicant can be performed mentally and are directed toward method of organizing human activity which the 2019 PEG states are abstract. For example, the steps of generating an unbiased selection of a recommended operational allocation to be used in the target geographical region, using clustering information based on statistical similarities among respective time series datasets can be performed mentally, and are methods of organizing human activity as they are directed to generating resource allocations.  Limitations that can be classified as abstract ideas cannot be indicative of integration into a practical application. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-9, 11, 15, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1, 3, 7, 8, 9, 11 are directed toward a method for generating an operational recommendation for a region.  Claims 15, 20 are directed toward a system for generating an operational recommendation for a region.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of performing an analysis on received date to determining an operation allocation which is abstract as it is drawn to a method of organizing human activity and analysis that can be performed mentally.  The elements of Claim 1 that represent the Abstract idea include:

processing the crime information into a plurality of time series datasets associated with substantially non-overlapping geographical regions, the time series datasets relating time information to crime occurrences in respective substantially non- overlapping geographical regions; 
calculating a first time based crime pattern based on a first time series dataset of the plurality of time series datasets; 
based on the plurality of time series datasets, generating clustering information that groups a target geographical region with a first set of the substantially non-overlapping geographical regions, the clustering information being based on statistical similarities among respective time series datasets associated with the target geographical regions and each of the first set of substantially non-overlapping geographical regions, and on the first time based crime pattern; 
receiving operational information associated with at least one of the first set of substantially non-overlapping geographical regions; 
augmenting the first time series dataset with a second time series dataset to create an augmented time series dataset, the second time series dataset to be based on at least one time series dataset relating time information to crime occurrences in at least one of the first set of substantially non-overlapping geographical regions that are not the target geographical region; 
calculating a second time based crime pattern based on the augmented time series dataset, wherein the recommended operational allocation is further based on the second time based crime pattern; and 
based on the operational information associated with the first set of substantially non-overlapping geographical regions, the clustering information, and the second time based crime pattern, selecting a recommended operational allocation to be used in the target geographical region, wherein the recommended operational allocation is well correlated with an improvement in a key performance indicator, 
wherein the clustering information is further based on attributes comprising one or more of, percentage of high school graduates, percentage of college graduates, and percentage of post-graduates, and 
wherein the operational allocation includes at least one of a beat schedule and a shift schedule, 
wherein the recommended operational allocation includes a recommendation to increase staffing for the beat schedule or shift schedule based on a correlation between lowered beat staffing or shift staffing resulting in a higher rate of crime, and wherein the recommended operational allocation includes a recommendation that increasing staffing for the beat schedule or shift schedule will waste resources based on a lack of a correlation between lowered beat staffing or shift staffing resulting in a higher rate of crime.


Under its broadest reasonable interpretation, these recitations are directed toward a method of organizing human activity as they are directed to managing behavior as they perform an analysis to recommend an operational allocation for a law enforcement agency.  Further, the processing crime information into a plurality of time series datasets; calculating a first time based crime pattern based on a first time series dataset; based on the plurality of time series datasets, generating clustering information that groups a target geographical region with a first set of the substantially non-overlapping geographical regions; augmenting the first time series dataset with a second time series dataset to create an augmented time series dataset; calculating a second time based crime pattern based on the augmented time series dataset; selecting a recommended operational allocation to be used in the target geographical region can be performed mentally.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
A method of operating a crime forecasting system, comprising: 
receiving, from a plurality of source databases, crime information that corresponds to a plurality of crimes occurrences, the information including respective locations for the plurality of crime occurrences, respective times for the plurality of crime occurrences, and respective types of crime for the plurality of crime occurrences; 

Further, Claim 15 recites the additional elements of: 
a network interface to receive, from a plurality of source databases, crime information that corresponds to a plurality of crimes occurrences, the information including respective locations for the plurality of crime occurrences, respective times for the plurality of crime occurrences, and respective types of crime for the plurality of crime occurrences; a processor; and, a non-transitory computer readable medium having instructions stored thereon that, when executed by the processor, at least instruct the processor to perform the method
The additional elements of the databases to store information are recited broadly and considered insignificant extra solution activity.  Storing data in a database does not imposes meaningful limits to the process of determining an operation allocation (see MPEP 2106.05(g).  Further, the receipt of information is considered insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g) that states mere data gathering is insignificant extra-solution activity.  Further, the configuration of the network interface to receive data from a plurality of source databases is considered generally linking the use of the judicial exception to a particular technological environment.  That is, the Abstract of crime pattern analysis and operation allocation determination is linked to the particular technological endowment of a network interface to receive data from a plurality of source databases.  MPEP 2106.05(h) provides the example of requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014). Further, the processor and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similarly, limitations that amount to generally linking the abstract idea to a particular technological environment are not indicative of an inventive concept.  Further, MPEP 2106.05(d) states receiving or transmitting data over a network, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Similarly, MPEP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
Further, Claims 3, 7, 20 further limit that Abstract idea by reciting limitations that further limit Abstract idea of processing information to generate an operational allocation. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3, 7, 15, 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.   Claims 8, 9, 11 recite similar limitations and are rejected for similar reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 7, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert US 2017/0011299 A1 in view of Handbook on the Crime Prevention Guidelines in view of Analyses of Crime Patterns in NIBRS Data Based on a Novel Graph Theory Clustering Method: Virginia as a Case Study (hereinafter Zhao) in view of Guzik US 2013/0039542 A1 in view of Ptak US 2013/0103443 A1.

As per  Claim 1, Ebert teaches a method of operating a crime forecasting system, comprising: 
receiving, from a plurality of source databases, crime information that corresponds to a plurality of crimes occurrences, the information including respective locations for the plurality of crime occurrences, respective times for the plurality of crime occurrences, and respective types of crime for the plurality of crime occurrences;  (Ebert para. 25 teaches system 1000 provides interactive exploration of multisource, multivariate spatiotemporal datasets using linked views. The system 1000 enables the exploration of historic datasets and examination of trends, behaviors and interactions between the different spatiotemporal data elements. One goal of this disclosure, however, is to provide a proactive decision making environment where historic datasets are utilized at natural geospatial and temporal scales in order to guide future decisions and resource allocation strategies.  Further, para. 26 teaches the system 1000 utilizes data from Criminal, Traffic, and Civil (CTC) incident law enforcement datasets in the examples throughout this disclosure.  Para. 76 teaches below we demonstrate our work by applying our spatiotemporal natural scale template methodology using system 1000 to forecast for CTC incidence levels in Tippecanoe County, Ind., U.S.A. This dataset consists of historical reports and provides several different attributes, including the geographic location, offense type, agency, date, and time of the incident)
processing the crime information into a plurality of time series datasets associated with substantially non-overlapping geographical regions, the time series datasets relating time information to crime occurrences in respective substantially non- overlapping geographical regions;  (Ebert para. 8 teaches according to one aspect, a method is disclosed, comprising receiving an input, the input comprising a geospatial natural scale template and a temporal natural scale template, subdividing the geospatial natural scale template based on a defined criteria to produce a plurality of geospatial sub-divisions, generating a time series historical signal for each of the plurality of sub-divisions within the geospatial natural scale template, the time series signal defined by the temporal natural scale template and based on historical activity data, generating a set of forecast results from each of the time series historical signals, and providing the set of forecast results as visual output on an electronic display to a user.)
calculating a first time based crime pattern based on a first time series dataset of the plurality of time series datasets; (Ebert para. 33 teaches in order to model time series data, the system 1000 utilizes the seasonal-trend decomposition technique based on a locally weighted regression (loess) methodology (STL), where a time series signal is considered to consist of the sum of multiple components of variation. To accomplish this, the system 1000 utilizes the STL method to desynthesize the time series signal into its various components. An analysis of the underlying time series signal Y for CTC data reveals that a square root power transform stabilizes the variability and yields a more Normal distribution of time series residuals, which is a requirement to appropriately model the time series using STL. We consider the time series signal [square root over (Y)] to consist of the sum of its individual components given by [square root over (Y.sub.v)]=T.sub.v+S.sub.v+D.sub.v+R.sub.v, where, for the v-th time step, T.sub.v is the inter-annual component, S.sub.v is the yearly-seasonal component, D.sub.v is the day-of-the-week effect, and R.sub.v is the remainder variation component.)
generating clustering information that groups a target geographical region with a first set of the substantially non-overlapping geographical regions (Ebert para. 55 teaches For regions that generate a signal of lower statistical significance for the user selected categories, the system 1000 provides the option to explore data in similar neighborhoods. For each census block, the system 1000 utilizes spatiodemographic census data to find those census blocks that exhibit similar spatial demographics. The rationale behind finding similar neighborhoods lies in the fact that regions with similar demographics tend to exhibit similar trends for certain types of crime.)
augmenting the first time series dataset with a second time series dataset to create an augmented time series dataset, the second time series dataset to be based on at least one time series dataset relating time information to crime occurrences in at least one of the first set of substantially non-overlapping geographical regions that are not the target geographical region; (Ebert par. 57 teaches the system 1000 now provides users with the ability to generate similar neighborhood prediction maps where the prediction for a given census block X depends on the historic time series data of its N similar census blocks in addition to the past data of the census block X itself. Here, the input time series for the census block X used in the prediction algorithm is the per time step average of the N similar census block signals combined with the original signal from census block X. The resulting prediction maps incorporate the influence of incidence rates in neighborhoods that share similar spatio-demographic data.)  
calculating a second time based crime pattern based on the augmented time series dataset, wherein the recommended operational allocation is further based on the second time based crime pattern; Ebert para. 57 teaches the system 1000 now provides users with the ability to generate similar neighborhood prediction maps where the prediction for a given census block X depends on the historic time series data of its N similar census blocks in addition to the past data of the census block X itself. Here, the input time series for the census block X used in the prediction algorithm is the per time step average of the N similar census block signals combined with the original signal from census block X. The resulting prediction maps incorporate the influence of incidence rates in neighborhoods that share similar spatio-demographic data.  Para. 59 teaches crime trends exhibit not only monthly and seasonal trends, but also shows day-of-the-week and hour-of-day variations. The prediction maps produced by the methods described so far provide prediction estimates over 24-hour periods. This information, albeit valuable to the law enforcement community in developing resource allocation strategies for their precincts, provides little detail of the 24-hour distribution of crime.

and based on the clustering information, and the second time based crime pattern, selecting a recommended operational allocation to be used in the target geographical region, wherein the operational allocation includes at least one of a beat schedule and a shift schedule  (para. 57 teaches the system 1000 now provides users with the ability to generate similar neighborhood prediction maps where the prediction for a given census block X depends on the historic time series data of its N similar census blocks in addition to the past data of the census block X itself. Here, the input time series for the census block X used in the prediction algorithm is the per time step average of the N similar census block signals combined with the original signal from census block X. The resulting prediction maps incorporate the influence of incidence rates in neighborhoods that share similar spatio-demographic data. Para. 84-86 teach in order to distribute the total predicted 59 incidents across police beats, the system 1000 computes an incidence count vs. day time series signal for each disjoint geospatial region and computes the predicted number of incidents for each region (described above). Next, the probability of an incident within each disjoint region is calculated using the formula p.sub.i=n.sup.i/N*100. The results of this operation are then shown to the user as a choropleth map, where each disjoint region is colored according to its value on a sequential color scale (FIG. 4B). While the high level police beat prediction map (FIG. 4B) suggests putting a heavier emphasis on the eastern police beats of the city, the prediction results in FIG. 3 indicate a more localized concentration of incidents at the city downtown locations. The shift supervisor may use these results and allocate higher resources to the eastern police beat of the city (Reg. 4 in FIG. 4B), and allocate a smaller number of resources, but at more concentrated locations in the downtown (Reg. 1 in FIG. 4B).
Ebert does not teach the clustering information the clustering information being based on statistical similarities among respective time series datasets associated with the target geographical regions and each of the first set of substantially non-overlapping geographical regions, and on the first time based crime pattern;  However, Zhao section 3.2 teaches by using the correlation coefficients, a 57-dimensional vector, two data analyses can be performed, each of which indicates the likelihood of a particular crime for each jurisdiction. The first one is a numerical index, called the likelihood index assigned to each of the 112 jurisdictions. The second one is a clustering analysis of all jurisdictions. Jurisdictions with similar recorded crime patterns (adjusted corresponding to correlation coefficients) form clusters.  Both Ebert and Zhao are drawn to crime analysis and prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Ebert to include the clustering information the clustering information being based on statistical similarities among respective time series datasets associated with the target geographical regions and each of the first set of substantially non-overlapping geographical regions, and on the first time based crime pattern as taught by Zhao to assists with constructing a pattern for a specific crime type and can be used to determine whether a jurisdiction may be more likely to see this type of crime occur in their area (See Zhao Abstract).

Ebert does not teach receiving operational information associated with at least one of the first set of substantially non-overlapping geographical regions;  However, Handbook on the Crime Prevention Guidelines page 53, first paragraph teaches regional sources can be valuable for identifying projects in neighbouring countries with similar experiences and contexts. South-South exchanges such as the UNODC regional project linking Southern African countries and the Caribbean have all helped in the identification of good practices and project ideas in countries facing similar challenges.  The examiner considers projects in neighbouring countries and the identification of good practices and project ideas to be receiving operational information associated with at least one of the first set of substantially non-overlapping geographical regions. 
based on the operational information associated with the first set of substantially non-overlapping geographical regions,, selecting a recommended operational allocation to be used in the target geographical region, wherein the recommended operational allocation is well correlated with an improvement in a key performance indicator, However, see at least Handbook on the Crime Prevention Guidelines page 52 second paragraph that teaches information on policies and practices developed by countries, cities and local organizations can be found in inventories and compendiums on promising and successful crime prevention strategies and programmes, which are now widely available in several languages.  Further page 52 last paragraph teaches scientifically reliable studies from regions such as Latin America and the Caribbean and Africa are becoming increasingly available and are an important resource for Governments assessing their own situation. The Safer Cities Programme of UN-Habitat, for example, has undertaken a number of studies of crime and victimization across African cities.  Further page 53, first paragraph teaches regional sources can be valuable for identifying projects in neighbouring countries with similar experiences and contexts. South-South exchanges such as the UNODC regional project linking Southern African countries and the Caribbean have all helped in the identification of good practices and project ideas in countries facing similar challenges. The Examiner considers successful crime prevention strategies and programmes to be a correlation to a KPI.  Both Ebert and Handbook on the Crime Prevention Guidelines are drawn to crime prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Ebert to include receiving operational information associated with at least one of the first set of substantially non-overlapping geographical regions based on the operational information associated with the first set of substantially non-overlapping geographical region,, selecting a recommended operational allocation to be used in the target geographical region, wherein the recommended operational allocation is well correlated with an improvement in a key performance indicators taught by Handbook on the Crime Prevention Guidelines to select interventions that appear likely to respond to the crime and social problems identified (see Handbook on the Crime Prevention Guidelines page 51, fifth paragraph).
While Ebert teaches clustering based on spatio-demographics, Ebert does not explicitly disclose wherein the clustering information is further based on attributes comprising one or more of, percentage of high school graduates, percentage of college graduates, and percentage of post-graduates,  However, Ptak teaches a factor analysis is performed by factor analysis 412 to identify demographic variables in store demographic data 414 that appear to have high factor loading on the incident. Store demographic data 414 includes variables such as a population estimate for the area within a 3 mile radius of the store, a median age of the population near the store, a percentage of the population within 3 miles of the store with a college diploma, a percentage of occupied household units with no vehicle available and a percentage of college graduates in a wider radius around the store. This known technique is applicable to the system of Ebert as they are both directed to analyzing regions based on demographics.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Ptak would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ptak to the teachings of Ebert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the means to cluster regions based on demographics into similar systems.  Further, incorporating the particular clustering means taught by Ptak to the system taught by Ebert would result in an improved system that provides an accurate means to cluster geographic regions based on demographics.
Ebert does not explicitly disclose wherein the recommended operational allocation includes a recommendation to increase staffing for the beat schedule or shift schedule based on a correlation between lowered beat staffing or shift staffing resulting in a higher rate of crime, and wherein the recommended operational allocation includes a recommendation that increasing staffing for the beat schedule or shift schedule will waste resources based on a lack of a correlation between lowered beat staffing or shift staffing resulting in a higher rate of crime.   However, Guzik para. 71 teaches FIG. 5 illustrates a saturation map 500 of police coverage around a location. Since client devices may report their location to the NOC, the NOC can aggregate patrol information and show how much coverage different neighborhoods receive. Based on this information, an analyzing police officer at the NOC can correlate incident rates with coverage.  Further, para. 74 teaches in map panel 506, the user may view a color coded are patterned map showing which neighborhoods have received more police patrols. The map may also overlay dots indicating incidents. In this way, the user may correlate patrol coverage with increasing or decreasing incident rates. The incident overlay is described in more detail with respect to FIG. 6.  Further, para. 76 teaches saturation map 500 provides many advantages to a police department as it provides a way to assess whether their patrolling strategy is effective or not. With present technology, police departments can only estimate when an area is patrolled. For example, a police department may send a patrol car every night at 1:00AM to a high crime location, but if the crimes are all occurring at 4:00AM, the police department cannot pinpoint why the patrolling is not effective. With the saturation map, the police department has the benefit of near real time data, and is more likely to be able to determine the relationship between patrolling and incidents. Both Ebert and Guzik are drawn to determining the best strategies for crime prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Ebert to include wherein the recommended operational allocation includes a recommendation to increase staffing for the beat schedule or shift schedule based on a correlation between lowered beat staffing or shift staffing resulting in a higher rate of crime, and wherein the recommended operational allocation includes a recommendation that increasing staffing for the beat schedule or shift schedule will waste resources based on a lack of a correlation between lowered beat staffing or shift staffing resulting in a higher rate of crime as taught by Guzik to correlate patrol coverage with increasing or decreasing incident rates to optimize coverage (see Guzik para. 74).

As per Claim 3 Ebert teaches the method of claim 1, further comprising: receiving operational information associated with the target geographical region, wherein the recommended operational allocation is further based on the operational information associated with the target geographical region.   (para. 84-88  teach while the high level police beat prediction map (FIG. 4B) suggests putting a heavier emphasis on the eastern police beats of the city, the prediction results in FIG. 3 indicate a more localized concentration of incidents at the city downtown locations. The shift supervisor may use these results and allocate higher resources to the eastern police beat of the city (Reg. 4 in FIG. 4B), and allocate a smaller number of resources, but at more concentrated locations in the downtown (Reg. 1 in FIG. 4B). Now, the supervisor is interested in further refining her geospatial resource allocation strategy. First, she turns to the predicted hotspot regions in the city downtown regions (Reg. 1 in FIG. 4). She decides to utilize the census blocks spatial boundary information and divides the geospace into census blocks. Next, she uses the method geospatial prediction method above to create a predicted choropleth map based on census blocks for the region. The result of this operation is shown in FIG. 5 (Reg. 1). Here, the supervisor has chosen to use the kernel values obtained from the method described in the section above describing the "Kernel Scale based on Distance to the k-th Nearest Neighbor" method and spread them across the underlying census blocks for generating these results. To obtain detailed predictions for the eastern city police beat region (Reg. 4 in FIG. 4B), the shift supervisor uses a different approach where she draws a region around the selected beat using the mouse and restricts the forecast to the selected region. The result of this operation is shown as heatmatps 500 in FIG. 5 (Reg. 4). From domain knowledge, she knows that this area has a high concentration of shopping centers. The hotspots 502 obtained in FIG. 5 (Reg. 4) align with these locations. Finally, the supervisor generates similar heatmaps for regions labeled as Reg. 2 and 3 in FIG. 4B, the results of which are shown in FIG. 5 (Reg. 2 and 3), respectively. Note that the county jail location is once again a hotspot in FIG. 5 (Reg. 3). With these detailed results in hand, the shift supervisor is able to devise an optimal resource allocation strategy for the next 24 hour period in Tippecanoe County.) 

As per Claim 7 Ebert does not teach the method of claim 1, further comprising: correlating the first time based crime pattern with the operational information associated with the target geographical region. However, Guzik para. 71 teaches FIG. 5 illustrates a saturation map 500 of police coverage around a location. Since client devices may report their location to the NOC, the NOC can aggregate patrol information and show how much coverage different neighborhoods receive. Based on this information, an analyzing police officer at the NOC can correlate incident rates with coverage. Both Ebert and Guzik are drawn to determining the best strategies for crime prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Ebert to include correlating the first time based crime pattern with the operational information associated with the target geographical region as taught by Guzik to correlate patrol coverage with increasing or decreasing incident rates optimize coverage (see Guzik para. 74).

Claims 15, 20 recites similar limitations to those disclosed in Claims 1, 7 and is rejected for similar reasons.  Further, Ebert teaches a law enforcement forecasting system, comprising: a network interface to receive, from a plurality of source databases, crime information that corresponds to a plurality of crimes occurrences, the information including respective locations for the plurality of crime occurrences, respective times for the plurality of crime occurrences, and respective types of crime for the plurality of crime occurrences; a processor; and, a non-transitory computer readable medium having instructions stored thereon that, when executed by the processor, at least instruct the processor to perform the recited method:  (see para. 25, 26, 115)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeever US 2016/0189043 A1 in view of Handbook on the Crime Prevention Guidelines in view of Guzik US 2013/0039542 A1 in view of Zhao in view of Ptak US 2013/0103443 A1.

As per Claim 8 McGeever teaches  a  method of operating a crime forecasting system, comprising: 
receiving, from a plurality of source databases, crime information that corresponds to a plurality of crimes occurrences, McGeever para. 22-23 teach FIG. 3 is a block diagram of the crime forecasting system 200 according to an exemplary embodiment of the present invention. The crime forecasting system 200 may include a crime statistics database 320, a geographic information system (GIS) 340, a user location database 360, an analysis unit 380, and a graphical user interface (GUI) 390. The crime statistics database 320 stores crime data 322. In some embodiments, the crime statistics database 320 also stores location data 324, event data 326, and/or weather data 328. The crime statistics database 320 may be any organized collection of information, whether stored on a single tangible device or multiple tangible devices. The crime statistics database 320 may be realized, for example, as one of the databases 220 illustrated in FIG. 2.  Further, para. 41 teaches the crime data 322 may include crime information from official sources. Additionally, the crime data 322 may include (raw or analyzed) crime information derived from the Internet, social media (e.g., Facebook, Twitter, etc.), internet searches (e.g., Google, Bing, Aliaba, etc.), facial recognition systems, etc. The locations of crimes derived from the (raw or analyzed) crime information may be derived from the locations of the users that uploaded/posted the crime information or from the crime information. The times of the crimes derived from the (raw or analyzed) crime information may be derived from the time the crime information was uploaded/posted or from the information.)
the information including respective locations for the plurality of crime occurrences, respective times for the plurality of crime occurrences, and respective types of crime for the plurality of crime occurrences; McGeever para. 23-24 teaches the crime statistics database 320 stores crime data 322. In some embodiments, the crime statistics database 320 also stores location data 324, event data 326, and/or weather data 328. The crime statistics database 320 may be any organized collection of information, whether stored on a single tangible device or multiple tangible devices. The crime statistics database 320 may be realized, for example, as one of the databases 220 illustrated in FIG. 2. The crime data 322 may include information indicative of the location, time, date, day of the week, type (e.g., assault, burglary, robbery, etc.) of crimes. The crime data 322 may also include an estimate of the severity of each crime. The crime locations may be in a format such that the locations of each crime may be viewed and analyzed by the GIS 340. The crime type may also include whether the crime was a property crime, an offense against a person, etc. For property crime, the crime data 322 may also include information regarding the property (for example, whether the property was a business, a residence, a vehicle, etc.) For each offense against a person, the crime data 322 may also include whether the victim knew the assailant or whether the assailant was a stranger. The crime data 322 may also include demographic information regarding the victim, such as age, sex, race, Hispanic origin, economic status, etc. The crime data 322 may be updated either via the GUI 390 or by importing additional crime data from another source.)
processing the crime information into a plurality of time series datasets associated with a set of geographical regions, the time series datasets relating time information to crime occurrences in respective geographical regions; Para. 34 teaches the analysis unit 380 uses the GIS 340 to plot the locations and times of each of the crimes in the crime data 322. The analysis unit 380 determines whether the crime data 322 correlates to one or more variables in the location data 324. For example, the analysis unit 380 determines whether the crimes (or certain types of crimes) are correlated with neighborhood demographics, law enforcement boundaries, and/or proximity to community institutions or businesses. If the demographic data includes tapestry segmentation, which classifies and groups similar residential areas, the analysis unit 380 determines whether similar residential areas have experienced similar numbers of and/or types of crimes. Para. 37 teaches based on the correlations discussed above, the analysis unit 380 determines the likelihood of a crime occurring at a specific location or in a demographically similar location, at a particular time of day, on a particular day of the week, in a particular season of the year, and/or proximate a particular community institution or particular type of business.  Further, para. 37 teaches based on the correlations discussed above, the analysis unit 380 determines the likelihood of a crime occurring at a specific location or in a demographically similar location, at a particular time of day, on a particular day of the week, in a particular season of the year, and/or proximate a particular community institution or particular type of business. Based on past crimes against individuals, the analysis unit 380 may determine the likelihood of a crime occurring against any individual, against an individual that does not know the perpetrator, and/or against an individual of a specific demographic group. Based on past property crimes, the analysis unit 380 may determine the likelihood of a crime occurring in a vehicle, at a property, at a residence, at a business, and/or at a specific type of business.
calculating, based on the plurality of times series datasets, a set of statistical feature sets associated with crime patterns in respective members of the set of geographical regions;  (para. 37 teaches based on the correlations discussed above, the analysis unit 380 determines the likelihood of a crime occurring at a specific location or in a demographically similar location, at a particular time of day, on a particular day of the week, in a particular season of the year, and/or proximate a particular community institution or particular type of business. Based on past crimes against individuals, the analysis unit 380 may determine the likelihood of a crime occurring against any individual, against an individual that does not know the perpetrator, and/or against an individual of a specific demographic group. Based on past property crimes, the analysis unit 380 may determine the likelihood of a crime occurring in a vehicle, at a property, at a residence, at a business, and/or at a specific type of business.)
While McGeever teaches if the demographic data includes tapestry segmentation, which classifies and groups similar residential areas, the analysis unit 380 determines whether similar residential areas have experienced similar numbers of and/or types of crimes (see para. 34), McGeever  does not explicitly disclose based on the statistical feature sets, associating a subset of geographical regions with a cluster of geographical regions; and  wherein the statistical feature sets correspond to patterns, in time series datasets, that relate crime occurrences to time information  21Attorney Docket Number: 20170032US01 However, Zhao section 3.2 teaches by using the correlation coefficients, a 57-dimensional vector, two data analyses can be performed, each of which indicates the likelihood of a particular crime for each jurisdiction. The first one is a numerical index, called the likelihood index assigned to each of the 112 jurisdictions. The second one is a clustering analysis of all jurisdictions. Jurisdictions with similar recorded crime patterns (adjusted corresponding to correlation coefficients) form clusters.  Both McGeever and Zhao are drawn to crime analysis and prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McGeever to include based on the statistical feature sets, associating a subset of geographical regions with a cluster of geographical regions; and  wherein the statistical feature sets correspond to patterns, in time series datasets, that relate crime occurrences to time information as taught by Zhao to assists with constructing a pattern for a specific crime type and can be used to determine whether a jurisdiction may be more likely to see this type of crime occur in their area (See Zhao Abstract).
McGeever does not teach receiving a set of operational decisions associated with each of the respective members of the cluster of geographical regions; correlating the set of operational decisions with the crime for each of the respective members of the cluster of geographical regions; and, 
based on the correlations between the set of operational decisions and the crime, generating an operational recommendation for at least one of the geographical regions.  However, see at least Handbook on the Crime Prevention Guidelines page 52 second paragraph that teaches information on policies and practices developed by countries, cities and local organizations can be found in inventories and compendiums on promising and successful crime prevention strategies and programmes, which are now widely available in several languages.  Further page 52 last paragraph teaches scientifically reliable studies from regions such as Latin America and the Caribbean and Africa are becoming increasingly available and are an important resource for Governments assessing their own situation. The Safer Cities Programme of UN-Habitat, for example, has undertaken a number of studies of crime and victimization across African cities.  Further page 53, first paragraph teaches regional sources can be valuable for identifying projects in neighbouring countries with similar experiences and contexts. South-South exchanges such as the UNODC regional project linking Southern African countries and the Caribbean have all helped in the identification of good practices and project ideas in countries facing similar challenges. Both McGeever and least Handbook on the Crime Prevention Guidelines are drawn to crime prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McGeever to include receiving a set of operational decisions associated with each of the respective members of the cluster of geographical regions; regions correlating the set of operational decisions with the crime for each of the respective members of the cluster of geographical regions; and,  based on the correlations between the set of operational decisions and the crime, generating an operational recommendation for at least one of the geographical region as taught by Handbook on the Crime Prevention Guidelines to select interventions that appear likely to respond to the crime and social problems identified (see Handbook on the Crime Prevention Guidelines page 51, fifth paragraph).
McGeever in view Handbook on the Crime Prevention Guidelines does not explicitly disclose the correlation is based on crime patterns.  However, Guzik para. 8-9 teach Police officers touring a neighborhood may be alerted of prior incidents, and may review multimedia files of those incidents while on site. In this way, the police officers may better learn the incident history of a particular geolocation. Alternatively, particular incidents may be analyzed at the NOC in an effort to detect patterns to help break unsolved cases. The NOC may also review aggregate reports of incidents to determine incident patterns, and to determine the efficacy of responses, police officer allocation, and other practices.
McGeever in view Handbook on the Crime Prevention Guidelines does not teach determining a set of performance indicators based on the statistical feature sets associated with crime patterns.  However, Guzik para. 71 teaches FIG. 5 illustrates a saturation map 500 of police coverage around a location. Since client devices may report their location to the NOC, the NOC can aggregate patrol information and show how much coverage different neighborhoods receive. Based on this information, an analyzing police officer at the NOC can correlate incident rates with coverage.  Further para. 74 teaches in map panel 506, the user may view a color coded are patterned map showing which neighborhoods have received more police patrols. The map may also overlay dots indicating incidents. In this way, the user may correlate patrol coverage with increasing or decreasing incident rates. The incident overlay is described in more detail with respect to FIG. 6. Further para. 70 teaches another advantage of situational awareness is that the fidelity and resolution of incident reporting is greatly increased. At the NOC, a police officer may analyze data relating to a single incident or may analyze aggregated data across multiple incidents. FIGS. 5 and 6 illustrate some exemplary user interfaces and statistical reporting enabled by situational awareness. The Examiner considers incident rates to be a performance metric.
McGeever in view Handbook on the Crime Prevention Guidelines does not teach wherein the operational recommendation for at least one of the geographical regions is well correlated with an improvements in a key performance indicator.  However, Guzik para. 74 teaches in map panel 506, the user may view a color coded are patterned map showing which neighborhoods have received more police patrols. The map may also overlay dots indicating incidents. In this way, the user may correlate patrol coverage with increasing or decreasing incident rates. The incident overlay is described in more detail with respect to FIG. 6. Both McGeever and Guzik are drawn to crime prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McGeever to include the correlation is based on crime patterns, determining a set of performance indicators based on the statistical feature sets associated with crime patterns, wherein the operational recommendation for at least one of the geographical regions is well correlated with an improvements in a key performance indicator as taught by Guzik to better understand the correlation between different policing tactics and reduction in criminal activity.
McGeever in view Handbook on the Crime Prevention Guidelines does not teach and wherein the associating of the subset of geographical regions with a cluster of geographical regions is further based on attributes comprising one or more of percentage of high school graduates, percentage of college graduates, and percentage of post- graduates. ,However, Ptak teaches a factor analysis is performed by factor analysis 412 to identify demographic variables in store demographic data 414 that appear to have high factor loading on the incident. Store demographic data 414 includes variables such as a population estimate for the area within a 3 mile radius of the store, a median age of the population near the store, a percentage of the population within 3 miles of the store with a college diploma, a percentage of occupied household units with no vehicle available and a percentage of college graduates in a wider radius around the store. This known technique is applicable to the system of Ebert as they are both directed to analyzing regions based on demographics.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Ptak would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ptak to the teachings of Ebert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the means to cluster regions based on demographics into similar systems.  Further, incorporating the particular clustering means taught by Ptak to the system taught by Ebert would result in an improved system that provides an accurate means to cluster geographic regions based on demographics.

As per Claim 9 McGeever does not the method of claim 8, the operational recommendation includes at least one of a change to a beat schedule and a change to a shift schedule. However, Guzik para. 76 teaches Saturation map 500 provides many advantages to a police department as it provides a way to assess whether their patrolling strategy is effective or not. With present technology, police departments can only estimate when an area is patrolled. For example, a police department may send a patrol car every night at 1:00AM to a high crime location, but if the crimes are all occurring at 4:00AM, the police department cannot pinpoint why the patrolling is not effective. With the saturation map, the police department has the benefit of near real time data, and is more likely to be able to determine the relationship between patrolling and incidents. Both Ebert and Guzik are drawn to determining the best strategies for crime prevention.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Ebert to the operational recommendation includes at least one of a change to a beat schedule and a change to a shift schedule as taught by Guzik to correlate patrol coverage with increasing or decreasing incident rates optimize coverage (see Guzik para. 74).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeever US 2016/0189043 A1 in view of Handbook on the Crime Prevention Guidelines in view of Guzik US 2013/0039542 A1 in view of Zhao in view of Ptak US 2013/0103443 A1 applied to claim 8 and in further view of Kim US 2014/0236950 A1.

As per Claim 11 McGeever does not the method of claim 8, wherein the associating of the subset of geographical regions with a cluster of geographical regions is based on measurements of similarity of crime patterns between clusters as compared to similarity within clusters.  However, Kim teaches in order to evaluate the usefulness of the cluster analysis, may adopt various indexes. In this case, the analysis index application unit 165 may use an index having at least one of density according to the distance between each cluster and density according to the distance between each data in a certain cluster mixed thereinto. For example, the analysis index application unit 165 may adopt Dunn's Index and Davies-Bouldin's Index. A higher level in Dunn's Index indicates a superior result, and a lower level in Davies-Bouldin's Index indicates a superior result.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case Kim is reasonably pertinent to the problem faced by the inventor.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of McGeever to include wherein the associating of the subset of geographical regions with a cluster of geographical regions is based on measurements of similarity of crime patterns between clusters as compared to similarity within clusters as taught by Kim in order to evaluate the usefulness of the cluster analysis (see para. 67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683